In a support proceeding pursuant to article 4 of the Family Court Act, the petitioner wife appeals from an order of the Family Court, Kings County, entered March 23, 1966, which directed her husband to pay $15 a week for her support. Order modified on the facts by increasing the amount of support to $30 per week. As so modified, order affirmed, with costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. Petitioner’s application for counsel fees is denied, with leave to renew in the Family Court pursuant to statute (Family Court Act, § 438). In our opinion, under all the circumstances, the payment of $15 a week on a means basis is inadequate. Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.